
	
		II
		111th CONGRESS
		1st Session
		S. 2005
		IN THE SENATE OF THE UNITED
		  STATES
		
			October 28, 2009
			Mr. Chambliss introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on certain
		  acrylic synthetic staple fiber. 
	
	
		1.Certain acrylic synthetic staple dyed
			 fiber
			(a)In generalSubchapter II of chapter 99 of the
			 Harmonized Tariff Schedule of the United States is amended by inserting in
			 numerical sequence the following new heading:
				
					
						
							
								9902.01.00Acrylic staple fiber dyed (polyacrylonitrile staple), not
						carded, combed, or otherwise processed for spinning, containing by weight a
						minimum of 92 percent polyacrylonitrile, not more than .01 percent zinc and
						from 2 to 8 percent water, imported in the form of staple fiber with a filament
						decitex of 4.0 decitex to 6.7 decitex (plus or minus 10 percent) with a fiber
						shrinkage of 0 to 22 percent (plus or minus 10 percent) and a cut fiber length
						of 100 mm to 135 mm with a target length of 120 mm (provided for in subheading
						5503.30.00)FreeNo changeNo changeOn or before 12/31/2011
								
							
						
					.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) applies to goods entered, or withdrawn from warehouse for
			 consumption, on or after the 15th day after the date of enactment of this
			 Act.
			
